DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed December 23, 2021 has been fully considered and entered.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant known prior art, does not disclose or reasonably suggest a multiplexer, as defined by claim 1, comprising: 
a multiplexer body, including a first end face, a second end face facing the first end face, a first side face connected to the first end face and the second end face, a second side face facing the first side face and connected to the first end face and the second end face, a first waveguide, a second waveguide, and a third waveguide; 
a first laser light source arranged on the first end face of the multiplexing unit that outputs a first visible light beam into the first waveguide; 
a second laser light source arranged on the first side face that outputs a second visible light beam into the second waveguide; and 
a third laser light source arranged on the second side face that outputs a third visible light beam into the third waveguide, 
wherein the multiplexer outputs a multiplexed light beam from the first waveguide by multiplexing the first visible light beam, the second visible light beam and the third visible light beam from the second end face, 
wherein 
the multiplexer body includes a plurality of multiplexing units between the first end face and the second end face, 
the second waveguide and the third waveguide are provided at a right angle respectively to the first side face and the second side face between the first end face and a first multiplexing unit which is closest to the first end face among the plurality of multiplexing units, 
the second and third visible light beams, which leak respectively from the second and 2Application No.: 16/929,405Docket No.: P161087US04 third waveguides and spread with a predetermined angle, pass through a portion of the first waveguide that is located between the first end face and the first multiplexing unit, 
the second and third waveguides are bent or curved at positions separated from the second and the third laser light sources respectively and extend to any of the plurality of multiplexing units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874